Citation Nr: 9932107	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1984 and from January 1991 to February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1992 rating decision of the, Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the development of this appeal, the 
case was transferred to the VA Regional Office in St. 
Petersburg, Florida (RO) who continued the development and 
certification of the appeal.  

The case was remanded to the RO in September 1997.  At that 
time, the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) was included.  This 
issue was granted by the RO by rating decision in September 
1998.  The remaining issue was returned for appellate 
consideration.  


FINDINGS OF FACT

1. On Medical Board Examination at the time of the veteran's 
separation from service, chest X-ray studies showed 
eventration of the left hemidiaphragm dome, with small 
areas of plate atelectasis in the left lower lobe.  

2. A CT scan study performed by VA in September 1993 showed 
the left hemidiaphragm to be elevated, with associated 
atelectasis in the lower lobe of the left lung, consistent 
with previous cervical nerve injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); Savage v. 
Gober, 10 Vet. App. 489 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the service medical records shows that the veteran 
sustained a left shoulder injury while on active duty.  He 
was evaluated by a Medical Board in connection with this 
injury in September 1991.  At that time, X-ray studies showed 
eventration of the left hemidiaphragm dome, with small areas 
of plate atelectasis in the left lower lobe.  Approximately 
two years later, in September 1993, a VA outpatient treatment 
report included a computerized tomography (CT) scan study 
showed the left hemidiaphragm to be elevated with associated 
atelectasis in the lower lobe of the left lung, consistent 
with previous cervical nerve injury.  This is believed 
sufficient to establish continuity of symptomatology 
sufficient to render the claim plausible.  It also indicates 
that diaphragm abnormalities noted during and after service 
were manifestations of a cervical nerve injury, which may be 
etiologically related to the lung disorder.  


ORDER

The claim of entitlement to service connection for a lung 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
lung disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

1.  The RO should arrange for the veteran 
to undergo a special pulmonary 
examination to ascertain whether the 
veteran currently has a lung disorder 
that is related to the X-ray findings 
first noted during service.  The claims 
file should be made available for review 
prior to the examination.  The specialist 
should provide complete rationale for all 
conclusions reached.  

2.  The RO should schedule the veteran 
for a neurologic examination to determine 
if the veteran has current residuals of a 
cervical nerve injury.  The examiner 
should explain an opinion as to whether 
it is as likely as not that any current 
residuals of a cervical nerve injury were 
manifested on the 1991 service department 
X-rays or 1993 VA CT scan.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

